

EXHIBIT 10.4






Caterpillar Inc.
2006 Long-Term Incentive Plan
Stock Appreciation Rights


March 5, 2012


If you were awarded stock appreciation rights (“SARs”) on March 5, 2012 (the
“Grant Date”) pursuant to the Caterpillar Inc. 2006 Long-Term Incentive Plan
(the “Plan”) at a price of $[ ] (the “Grant Price”), this document specifies the
material terms and provisions applicable to such award (the “SAR Award”).* 


Term of the Award
The SAR Award will expire unless exercised by the tenth anniversary of the Grant
Date (the “Expiration Date”).


Vesting
The SAR Award is subject to a three-year cliff-vesting period. The SAR Award
will become fully vested (and, thus, exercisable) on the third anniversary of
the Grant Date (the “Vesting Date”). If you terminate employment for any reason
other than long-service separation, disability or death (as described more fully
below) prior to the Vesting Date, the SAR Award will be forfeited.


Exercise of Award
The SAR Award only may be exercised through the Plan’s designated broker,
currently the Gallagher Group at Smith Barney, or through such other means as
Caterpillar Inc. (the “Company”) may designate. You may exercise the SARs
associated with the SAR Award by providing notice of exercise, in a form
acceptable to the Company, setting forth the number of SARs to be exercised.
Upon the exercise of the SAR, the exercise will be settled in shares of Company
common stock. The exercise will not be settled in cash.


Upon exercise, you will be entitled to receive shares of Company common stock
equal to the excess of the fair market value of a share of Company common stock
on the date the SAR is exercised over the Grant Price, multiplied by the number
of SARs exercised. For example, if you were granted 1,000 SARs at a price of $75
and on the date you exercise, the fair market value (as determined under the
Plan) of Company common stock is $100 per share, you would receive 250 shares of
Company common stock, less any shares withheld to satisfy mandatory income and
social tax withholding requirements.


Termination of Employment
Your termination of employment with the Company and its subsidiaries will impact
the SAR Award as follows:


•
Long-Service Separation

If your employment with the Company and/or its subsidiaries or affiliates
terminates by reason of long-service separation, the SAR Award will become fully
vested to the extent not vested and to the extent that you were continuously
employed by the Company and/or its subsidiaries or affiliates for six months
immediately following the Grant Date. Such SAR Award will remain exercisable
until the earlier of: (1) the Expiration Date or (2) 60 months from the date of
such termination of employment. For purposes of this SAR Award, “long-service
separation” means termination of employment after attainment of age 55 with 5 or
more years of company service.

1

--------------------------------------------------------------------------------





•
Disability

If your employment with the Company and/or its subsidiaries terminates by reason
of disability (as defined in the Plan), the SAR Award will become fully vested.
Such SAR Award will remain exercisable until the earlier of: (1) the Expiration
Date or (2) 60 months from the date of such termination of employment.


•
Death

If your employment with the Company and/or its subsidiaries terminates by reason
of death, to the extent not vested, the SAR Award will become fully vested and
your beneficiary (or your estate if you have not named a beneficiary at the time
of your death) will have until the earlier of: (1) the Expiration Date or 60
months following your termination of employment due to death to exercise the SAR
Award. If you die after your termination of employment when the SAR Award is
otherwise exercisable, the SAR Award will remain exercisable by your beneficiary
(or your estate if you have not named a beneficiary at the time of your death)
until the earlier of: (1) the Expiration Date; (2) 66 months following the date
of your long-service separation or termination due to disability if applicable;
or (3) 38 months following your termination of employment for any other reason.


•
Cause

If your employment with the Company is terminated for cause (as defined in the
Plan), all of your unexercised SARs associated with the SAR Award (whether
vested or non-vested) shall expire immediately and all rights thereunder cease
upon such termination.


•
Other

If your employment with the Company and/or its subsidiaries or affiliates
terminates for any reason other than long-service separation, disability, cause
or death (e.g., quit or discharge), all non-vested SARs associated with the SAR
Award shall be immediately forfeited to the company. With respect to vested
SARS, you will have until the earlier of (1) the Expiration Date or (2) 60 days
from the date of such termination of employment to exercise.


Transferability of Award
Subject to certain exceptions set forth in the Plan, the SAR Award is only
exercisable by you (or your beneficiary, estate or representative, as
applicable) and may not be assigned, transferred, pledged or hypothecated in any
way. The SAR Award is not subject to execution, attachment or similar process.
Any attempt at such, contrary to the provisions of the Plan, will be null and
void and without effect.


Designation of Beneficiary
If you have not done so already, you are encouraged to designate a beneficiary
(or beneficiaries) to whom your vested SARs will be transferred upon your death.
If you do not designate a beneficiary, your vested SARs will be transferred to
your estate.


Administration of the Plan
The SAR Award shall at all times be subject to the terms and provisions of the
Plan and the Plan shall be administered in accordance with the terms of, and as
provided in, the Plan. In the event of conflict between the terms and provisions
of this document and the terms and provisions of the Plan, the provisions of the
Plan shall control.

2

--------------------------------------------------------------------------------









Tax Impact
Please refer to the Plan Prospectus for a general description of the U.S.
federal tax consequences of a SAR Award. You may also wish to consult with your
personal tax advisor regarding how the SAR Award will impact your individual tax
situation.


Code Section 409A
It is intended that this SAR Award satisfies the terms of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated and other official guidance issued thereunder (“Code Section 409A”)
so that the SAR Award does not constitute deferred compensation for purposes of
Code Section 409A. The Plan and this SAR Award document shall be interpreted and
construed on a basis consistent with such intent. Notwithstanding anything
contained herein to the contrary, the Compensation Committee of the Board (the
“Committee”) reserves the right (including the right to delegate such right) to
unilaterally amend this SAR Award document (and thus the terms of the SAR Award)
without your consent solely in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A. Your
acceptance of this SAR Award constitutes acknowledgement and consent to such
rights of the Committee.


Compliance with Securities Laws
The Company will take steps required to achieve compliance with all applicable
U.S. federal and state securities laws (and other laws, including registration
requirements) and with the rules and practices of the stock exchanges upon which
the stock of the Company is listed and this SAR Award is subject to the
requirements of such laws and rules.


Adjustment of Shares
Provisions are made within the Plan covering the effect of stock dividends,
stock splits, changes in par value, changes in kind of stock, sale, merger,
recapitalization, reorganization, etc.


Effect on Other Benefits
The SAR Award (and its exercise) is not intended to and shall not impact the
coverage of or the amount of any other employee benefit plans in which you
participate that are sponsored by the Company and any of its subsidiaries or
affiliates.


Acceptance of Award
Your acceptance of this SAR Award constitutes acknowledgement and consent to the
terms of the SAR Award as described in this SAR Award document.


Further Information
For more detailed information about the Plan, please refer to the Plan
Prospectus or the Plan itself. Copies of the Prospectus and the Plan can be
obtained from the Executive Compensation intranet Website at Cat @work under the
Compensation + Benefits tab. If you have any questions regarding your equity
compensation under the Plan, please contact Paul Gaeto, Director of Compensation
+ Benefits at (309) 675-5624.

3